


EXHIBIT 10.2
SYNNEX CORPORATION
2013 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD
You have been granted the following Restricted Shares of Common Stock of SYNNEX
Corporation (the “Company”) under the Company’s 2013 Stock Incentive Plan (the
“Plan”):
Date of Grant:                [Date of Grant]
Name of Recipient:            [Name of Recipient]
Total Number of Shares
Granted:                [Total Shares]


Fair Market Value per Share:        $[Value Per Share]


Total Fair Market Value
Of Award:                $[Total Value]


Vesting Commencement Date:     [__________]


Vesting Schedule:
[Insert applicable vesting schedule.]



By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Shares are granted under and
governed by the term and conditions of the Plan and the Restricted Stock
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.
By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.
[NAME OF RECIPIENT]            SYNNEX CORPORATION






____________________________        By:__________________________________


Title:_________________________________





--------------------------------------------------------------------------------




SYNNEX CORPORATION
2013 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


Payment For Shares
No cash payment is required for the Shares you receive. You are receiving the
Shares in consideration for Services rendered by you.
 
 
Governing Plan
The Shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2013 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.
 
 
Vesting
The Shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.
 
 
 
No additional Shares vest after your Service as an Employee or a Consultant has
terminated for any reason.
 
 
Shares Restricted
Unvested Shares will be considered “Restricted Shares.” Except to the extent
permitted by the Committee, you may not sell, transfer, assign, pledge or
otherwise dispose of Restricted Shares. You may transfer Restricted Shares to
your spouse, children or grandchildren or to a trust established by you for the
benefit of yourself or your spouse, children or grandchildren. However, a
transferee of Restricted Shares must agree in writing on a form prescribed by
the Company to be bound by all provisions of this Agreement.
 
 
Forfeiture
If your Service terminates for any reason, then your Shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose and all purposes under the Plan and its determinations are conclusive
and binding on all persons.
 
 
Leaves Of Absence
For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.
 
 
 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.





--------------------------------------------------------------------------------




 
 
Stock Certificates
The certificates for the Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested Shares.
 
 
Stockholder Rights
During the period of time between the date of grant and the date the Restricted
Shares become vested, you shall have all the rights of a stockholder with
respect to the Restricted Shares except for the right to transfer the Restricted
Shares, as set forth above. Accordingly, you shall have the right to vote the
Restricted Shares and to receive any cash dividends paid with respect to the
Restricted Shares.
 
 
Withholding Taxes
Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or your Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the shares received under this Award,
including the award or vesting of such shares, the subsequent sale of shares
under this Award and the receipt of any dividends; and (2) do not commit to
structure the terms of the award to reduce or eliminate your liability for
Tax-Related Items.
No stock certificates will be released to you, unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or your
Employer. In this regard, you authorize the Company and/or your Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, a) withholding shares that otherwise would be delivered to you when
they vest having a Fair Market Value equal to the amount necessary to satisfy
the minimum statutory withholding amount , b) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), or (c) any other arrangement approved by the Company. The
fair market value of these shares, determined as of the date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or your Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of your participation in the Plan or your acquisition of
shares that cannot be satisfied by the means previously described. The Company
may refuse to deliver the shares if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section.







--------------------------------------------------------------------------------




 
 
Restrictions On Resale
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
 
 
No Retention Rights
Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
 
 
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
Shares, or an extraordinary dividend, or a merger or a reorganization of the
Company, the forfeiture provisions described above will apply to all new,
substitute or additional securities or other assets to which you are entitled by
reason of your ownership of the Shares.
 
 
Successors and Assigns
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.
 
 
Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by 10 days’ advance
written notice to the other party hereto.
 
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
 





--------------------------------------------------------------------------------




Miscellaneous
You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of shares offered,
the purchase price and the vesting schedule, will be at the sole discretion of
the Company.
The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.
You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.
You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company and details of all awards or any other entitlements to
shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.





--------------------------------------------------------------------------------




 
 
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without your consent; however, if any such
amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.



BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.




--------------------------------------------------------------------------------




SYNNEX CORPORATION
2013 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
You have been granted the following Restricted Stock Units representing Common
Stock of SYNNEX Corporation (the “Company”) under the Company’s 2013 Stock
Incentive Plan (the “Plan”).
Name of Participant:        
Total Number of Restricted Stock Units:        
Date of Grant:    ___________ ____, _____
Vesting Commencement Date:    ___________ ____, _____
Vesting Schedule:
The Restricted Stock Units will vest on the following Vesting Dates subject to
satisfaction of the corresponding Vesting Conditions:

Tranche:
Number of
Restricted Stock
Units
Vesting
Date
Vesting Conditions
1 - Performance/Retention
[________]
Four (4) year
anniversary of
Date of Grant
[Performance goals], and continued Service through the Vesting Date The
Restricted Stock Units will vest on the following Vesting Dates subject to
satisfaction of the corresponding Vesting Conditions:
2 –
Retention
[________]
Four (4) year
anniversary of
Date of Grant
Continued Service through the Vesting Date
3 – Performance/Retention
[________]
Five (5) year
anniversary of
Date of Grant
[Performance goals], and continued Service through the Vesting Date
4 -
Retention
[________]
Five (5) year
anniversary of
Date of Grant
Continued Service through the Vesting Date







--------------------------------------------------------------------------------




Notwithstanding the foregoing, for each tranche of Restricted Stock Units, upon
your separation from service (within the meaning of Section 409A of the Code)
due to death or disability (as defined in Treasury Regulation Section
1.409A-3(i)(4)(i)) prior to the Vesting Date, you will become vested in a
percentage of your then outstanding Restricted Stock Units determined by
dividing (x) the number of days between the Date of Grant and the date of your
death or disability, by (y) the number of days between the Date of Grant and the
Vesting Date. For this purpose, the Restricted Stock Units will be considered
outstanding at the time of your death or disability only if there has not
already occurred a failure to satisfy any of Vesting Conditions in the preceding
schedule. The balance of the Restricted Stock Units will be forfeited.
The Restricted Stock Units subject to performance vesting conditions are
intended to qualify as performance-based compensation under Section 162(m) of
the Code. The Committee shall appropriately adjust any evaluation of performance
under the foregoing performance criteria to exclude the extraordinary events
specified in the Plan consistent with the requirements of Section 162(m).
By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Stock Units are granted under and
governed by the term and conditions of the Plan and the Restricted Stock Unit
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.
By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.
[NAME OF PARTICIPANT]






   


   
Print Name
SYNNEX CORPORATION






By:   


Its:   









--------------------------------------------------------------------------------




SYNNEX CORPORATION
2013 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Payment for Restricted Stock Units
No cash payment is required for the Restricted Stock Units you receive. You are
receiving the Restricted Stock Units in consideration for Services rendered by
you.
Vesting
The Restricted Stock Units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.
No additional Restricted Stock Units vest after your Service as an Employee or a
Consultant has terminated for any reason.
Forfeiture
If your Service terminates for any reason, then your Award expires immediately
as to the number of Restricted Stock Units that have not vested before the
termination date and do not vest as a result of termination.
This means that the unvested Restricted Stock Units will immediately be
cancelled. You receive no payment for Restricted Stock Units that are forfeited.
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.
Leaves of Absence
For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Unit Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Unit Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.
Nature of Restricted Stock Units
Your Restricted Stock Units are mere bookkeeping entries. They represent only
the Company’s unfunded and unsecured promise to issue Shares on a future date.
As a holder of Restricted Stock Units, you have no rights other than the rights
of a general creditor of the Company.





--------------------------------------------------------------------------------




No Voting Rights or Dividends
Your Restricted Stock Units carry neither voting rights nor rights to dividends.
You, or your estate or heirs, have no rights as a stockholder of the Company
unless and until your Restricted Stock Units are settled by issuing Shares. No
adjustments will be made for dividends or other rights if the applicable record
date occurs before your Shares are issued, except as described in the Plan.
Restricted Stock Units Nontransferable
You may not sell, transfer, assign, pledge or otherwise dispose of any
Restricted Stock Units. For instance, you may not use your Restricted Stock
Units as security for a loan. If you attempt to do any of these things, your
Restricted Stock Units will immediately become invalid.
Settlement of Restricted Stock Units
Each of your vested Restricted Stock Units will be settled when it vests, unless
a valid Deferral Election (as defined below) applies to some or all of your
Restricted Stock Units; provided, however, that settlement of each Restricted
Stock Unit will be deferred to the first permissible trading day for the Shares,
if later than the applicable vesting date, but in no event later than December
31 of the calendar year in which the applicable vesting date occurs.
For purposes of this Agreement, “permissible trading day” means a day that
satisfies all of the following requirements: (a) the exchange on which the
Shares are traded is open for trading on that day; (b) you are permitted to sell
Shares on that day without incurring liability under section 16(b) of the
Exchange Act, (c) either (i) you are not in possession of material non-public
information that would make it illegal for you to sell Shares on that day under
Rule 10b-5 under the Exchange Act or (ii) Rule 10b5-1 under the Exchange Act
would apply to the sale; (d) you are permitted to sell Shares on that day under
such written insider trading policy as may have been adopted by the Company; and
(e) you are not prohibited from selling Shares on that day by a written
agreement between you and the Company or a third party.
At the time of settlement, you will receive one Share for each vested Restricted
Stock Unit; provided, however, that no fractional Shares will be issued or
delivered pursuant to the Plan or this Agreement, and the Committee will
determine whether cash will be paid in lieu of any fractional Share or whether
such fractional Share and any rights thereto will be canceled, terminated or
otherwise eliminated. In addition, the Shares are issued to you subject to the
condition that the issuance of the Shares not violate any law or regulation.  





--------------------------------------------------------------------------------




Deferral Elections
You may elect to defer the settlement of any Restricted Stock Units that vest
pursuant to this Award in accordance with the rules set forth below and any
rules and procedures that may hereafter be adopted by the Committee. Such
election (“Deferral Election”) may not extend the settlement of the Restricted
Stock Units beyond the earlier of (a) 30 days after your separation from
service, as defined for purposes of Section 409A of the Code (provided, however,
that if you are a “specified employee” as defined under Section 409A of the Code
upon your separation from service, your Restricted Stock Units may not be
settled prior to the six month anniversary of your separation from service, to
the extent required to avoid taxation under Section 409A), or (b) the tenth
anniversary of the Date of Grant. Unless otherwise provided by the Committee in
accordance with the requirements of Section 409A, Deferral Elections must be in
writing, must be received by the Company at its headquarters no later than 30
days following the Date of Grant, must be irrevocable no later than 30 days
following the Date of Grant, and will only be effective with respect to
Restricted Stock Units that vest at least 12 months following the date that the
Deferral Election is made and becomes irrevocable.





--------------------------------------------------------------------------------




Withholding Taxes and Stock Withholding
Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (2) do not
commit to structure the terms of the Award or any aspect of the Restricted Stock
Units to reduce or eliminate your liability for Tax-Related Items.
Prior to the settlement of your Restricted Stock Units, you shall pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your Restricted Stock Units are settled, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization), or
(c) any other arrangement approved by the Company. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the withholding
taxes. Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the Shares if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section, and your rights to the
Shares shall be forfeited if you do not comply with such obligations on or
before December 31 of the calendar year in which the applicable vesting date for
the Restricted Stock Units occurs.
Restrictions on Resale
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.





--------------------------------------------------------------------------------




No Retention Rights
Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
Adjustments
The number of Restricted Stock Units covered by this Award shall be subject to
adjustment in the event of a stock split, a stock dividend or a similar change
in Company Shares, and in other circumstances, as set forth in the Plan.
Successors and Assigns
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.
Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.
Section 409A of the Code
This Agreement is intended to comply with Section 409A of the Code, and its
provisions shall be interpreted in a manner consistent with such intent. You
acknowledge and agree that changes may be made to this Agreement to avoid
adverse tax consequences to you under Section 409A.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).





--------------------------------------------------------------------------------




Miscellaneous
You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of Shares subject
to the awards, and the vesting schedule, will be at the sole discretion of the
Company.
The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.
You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.
You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all awards or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.





--------------------------------------------------------------------------------




The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without your consent; however, if any such
amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.




--------------------------------------------------------------------------------




SYNNEX CORPORATION
2013 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
You have been granted the following Option to purchase Common Stock of SYNNEX
Corporation (the “Company”) under the Company’s 2013 Stock Incentive Plan (the
“Plan”):
Name of Optionee:
[Name of Optionee]

Total Number of Option Shares
Granted:    [Total Number of Shares]
Type of Option:
⁭ Incentive Stock Option

⁭ Nonstatutory Stock Option
Exercise Price Per Share:
$                    

Grant Date:
[Date of Grant]

Vesting Commencement Date:
[Vesting Commencement Date]

Vesting Schedule:
This Option becomes exercisable with respect to the first 12/60th of the Shares
subject to this Option when you complete 12 months of continuous Service as an
Employee or a Consultant from the Vesting Commencement Date. Thereafter, this
Option becomes exercisable with respect to an additional 1/60th of the Shares
subject to this Option when you complete each additional month of Service.

Expiration Date:
[Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.
By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.
OPTIONEE:    SYNNEX CORPORATION:
    
By:        
Optionee’s Signature    
    
Title:    
Optionee’s Printed Name    




--------------------------------------------------------------------------------

 

SYNNEX CORPORATION
2013 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
Tax Treatment
This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.
Vesting
This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
Shares after your Service as an Employee or a Consultant has terminated for any
reason.
Term
This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (5th anniversary for a more than 10%
stockholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.
Regular Termination
If your Service terminates for any reason except “Misconduct” (as defined in the
Plan), death or “Disability” (as defined in the Plan), then this Option will
expire at the close of business at Company headquarters on the date 3 months
after the date your Service terminates (or, if earlier, the Expiration Date).
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.
Death
If your Service terminates because of death, then this Option will expire at the
close of business at Company headquarters on the date 12 months after the date
your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
Disability
If your Service terminates because of your Disability, then this Option will
expire at the close of business at Company headquarters on the date 12 months
after the date your Service terminates (or, if earlier, the Expiration Date).
Misconduct
If your Service terminates because of your Misconduct, then this Option will
expire at the close of business at Company headquarters on the date that your
Service terminates.
Leaves of Absence
For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.





--------------------------------------------------------------------------------

 

 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
Restrictions on Exercise
The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.
Notice of Exercise
When you wish to exercise this Option you must notify the Company by completing
the attached “Notice of Cash Exercise of Stock Option” form and filing it with
the Human Resources Department of the Company. Any notice of exercise must
specify how many Shares you wish to purchase and how your Shares should be
registered. The notice of exercise will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.





--------------------------------------------------------------------------------

 

Form of Payment
When you submit your notice of exercise, you must include payment of the Option
exercise price for the Shares you are purchasing. Payment may be made in the
following form(s):
• Your personal check, a cashier’s check or a money order.
• Certificates for Shares that you own, along with any forms needed to effect a
transfer of those Shares to the Company. The value of the Shares, determined as
of the effective date of the Option exercise, will be applied to the Option
exercise price. Instead of surrendering Shares, you may attest to the ownership
of those Shares on a form provided by the Company and have the same number of
Shares subtracted from the Shares issued to you upon exercise of the Option.
However, you may not surrender or attest to the ownership of Shares in payment
of the exercise price if your action would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.
• By delivery on a form approved by the Company of an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Shares that
are issued to you when you exercise this Option and to deliver to the Company
from the sale proceeds an amount sufficient to pay the Option exercise price and
any withholding taxes. The balance of the sale proceeds, if any, will be
delivered to you. The directions must be given by providing a notice of exercise
form approved by the Company.
• By delivery on a form approved by the Company of an irrevocable direction to a
securities broker or lender approved by the Company to pledge Shares that are
issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.
• If permitted by the Committee, by a “net exercise” arrangement pursuant to
which the number of Shares issuable upon exercise of the Option shall be reduced
by the largest whole number of Shares having an aggregate Fair Market Value that
does not exceed the aggregate exercise price (plus tax withholdings, if
applicable) and any remaining balance of the aggregate exercise price (and/or
applicable tax withholdings) not satisfied by such reduction in the number of
whole Shares to be issued shall be paid by you in cash other form of payment
permitted under this Option. The directions must be given by providing a notice
of exercise form approved by the Company.
• Any other form permitted by the Committee in its sole discretion.
Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.





--------------------------------------------------------------------------------

 

Withholding Taxes and Stock Withholding
Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate your liability for Tax-Related Items.
Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company. The Fair Market Value of these Shares, determined as of
the effective date of the Option exercise, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.
Restrictions on Resale
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option
In general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option, other than
as designated by you by will or by the laws of descent and distribution, except
as provided below. For instance, you may not use this Option as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid. You may in any event dispose of this Option in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.





--------------------------------------------------------------------------------

 

 
However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing your household (other than a tenant or employee), a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.
 
In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.
 
The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.
Retention Rights
Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
Stockholder Rights
Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.
Adjustments
The number of Shares covered by this Option and the exercise price per Share
shall be subject to adjustment in the event of a stock split, a stock dividend
or a similar change in Company Shares, and in other circumstances, as set forth
in the Plan.
Successors and Assigns
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.
Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by 10 days’ advance
written notice to the other party hereto.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).





--------------------------------------------------------------------------------

 

Miscellaneous
You understand and acknowledge that (i) the Plan is entirely discretionary, (ii)
the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of an option does not in any way
create any contractual or other right to receive additional grants of options
(or benefits in lieu of options) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when options will be granted, the number of Shares
offered, the exercise price and the vesting schedule, will be at the sole
discretion of the Company.
The value of this Option shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.
You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.
You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all options or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.





--------------------------------------------------------------------------------

 

The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded. This
Agreement may be amended by the Committee without your consent; however, if any
such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.



BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.








--------------------------------------------------------------------------------






SYNNEX CORPORATION
2013 STOCK INCENTIVE PLAN
NOTICE OF CASH EXERCISE OF STOCK OPTION
OPTIONEE INFORMATION:
 
 
 
Name:
 
 
Social Security Number:
 
 
 
 
 
 
Address:
 
 
Employee Number:
 
OPTION INFORMATION:
 
 
 
Date of Grant:
_______________, 20__
Type of Stock Option:
Exercise Price per Share: $______________
⁭
Nonstatutory (NSO)
Total number of Shares of SYNNEX CORPORATION (the “Company”) covered by option:
__________


⁭
Incentive (ISO)

Number of Shares of the Company for which option is being exercised
now:           (“Purchased Shares”).
Total exercise price for the Purchased Shares: $                            
Form of payment enclosed:
⁭
Check for $                    , payable to “SYNNEX CORPORATION”

Name(s) in which the Purchased Shares should be registered:
_______________________________________________________
The certificate for the Purchased Shares should be sent to the following
address:
____________________________________________
____________________________________________
____________________________________________
____________________________________________

ACKNOWLEDGMENTS:
1.
I understand that all sales of Purchased Shares are subject to compliance with
the Company’s policy on securities trades.
2.
I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2013 Stock Incentive Plan and the tax consequences of
an exercise.
3.
In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.
4.
In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).













--------------------------------------------------------------------------------

 

SIGNATURE AND DATE:
 
 
 
 
 
 
 
 
__, 20__















